Citation Nr: 0313231	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO granted entitlement to 
service connection for left ear hearing loss and a 
noncompensable rating was assigned from the date that the 
veteran's claim was opened.  Service connection for a right 
ear hearing loss was denied.  

In September 1997 the Board granted entitlement to service 
connection for right ear hearing loss.  

In November 1997 the RO implemented the Board's decision and 
assigned a noncompensable rating for bilateral hearing loss.  

In June 1999 the Board remanded to the RO the claim for an 
increased (compensable) rating for bilateral hearing loss for 
additional development, to include a contemporaneous 
audiological examination.  

In March 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The veteran without good cause failed to report for three 
scheduled VA examinations associated with his claim for an 
increased (compensable) rating for bilateral hearing loss.  


CONCLUSION OF LAW

The veteran's claim for a compensable evaluation for 
bilateral hearing loss is denied as a matter of law.  
38 C.F.R. § 3.655 (2002).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that the veteran was initially granted 
service connection for a left ear hearing loss in a rating 
decision in December 1994.  A noncompensable rating was 
assigned.  Service connection for a right ear hearing loss 
was subsequently granted in a September 1997 Board decision.  
The disability rating remained noncompensable.  

The grant of service connection for bilateral hearing loss 
was based on a review of inservice audiological examinations 
which showed gradual loss of hearing impairment in both ears.  

Postservice VA audiometric tests include a September 1994 
study.  On that authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
55
65
60
LEFT
10
10
15
40
35

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

On an authorized VA audiological evaluation in March 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
65
65
LEFT
20
20
20
45
45

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 96 percent in the left ear.

In June 2000 the Board remanded the claim for evidentiary 
development to include a contemporaneous audiometric 
examination.  The veteran failed to report for a scheduled 
examination in June 2002.  

The RO, in a letter to the veteran in August 2002, advised 
that a VA examination was being scheduled to evaluate the 
service-connected disability at issue.  He was advised that 
pursuant to 38 C.F.R. § 3.655, failure to report for his 
examination, without good cause, would result in denial of 
this claim.  38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).  This letter was sent to his address 
of record.  

Documents created by the VARO reflect that two more attempts 
were made to schedule VA examinations for review and 
assessment of the veteran's bilateral hearing loss.  The 
veteran failed to report for both of these examinations.  
There is some indication in the claims file that the veteran 
failed to report for a scheduled examination in July 2002 in 
that he refused an examination at a specific location.  There 
is also a notation that the veteran stated that he had 
started a new job and was unable to get time off until mid 
August.  

The veteran failed to report for a subsequently scheduled 
examination in September 2002.  When called, he said that he 
wanted to withdraw his claim.  The evidentiary record is 
devoid of any additional explanation, either by the veteran 
or his representative, of any reason which may exist for his 
failure to report for the scheduled examinations.  

In correspondence dated and mailed to the veteran in October 
2002, the RO requested the veteran to inform them if he 
wished to withdraw his claim or reschedule for a VA 
examination.  The claims file does not reflect any response 
to this request.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 audiometry acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective 
before June 10, 1999).

The current version of the Ratings Schedule provides for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).

The method for calculating pure tone average, while not 
mentioned in the previous regulations, was not changed with 
the enactment of the current regulations.  See 64 Fed. Reg. 
25202 (May 11, 1999) (citing to 52 Fed. Reg. 44117 (November 
18, 1987)).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).




When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  It is also 
noted that in a September 2003 supplemental statement of the 
case, the RO noted that the requirements of the VCAA had been 
considered and applied to the veteran's claim.  The RO's 
actions throughout the appeal process, to include their 
notification to the veteran that the VCAA had been 
considered, has sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2003).

That is, he was provided with notice of the regulations 
pertaining to an increased evaluation for the service-
connected disability at issue, a rationale of the denial, and 
he was notified of his appellate rights.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to the extent possible to substantiate the veteran's claim.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, and previous VA examination 
reports.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; and no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Having determined that the 
duties to notify and to assist have been satisfied, the Board 
turns to an evaluation of the veteran's claim on the merits.


Increased Evaluation

As the veteran failed to report for several contemporaneous 
scheduled examinations needed to assess the current nature 
and extent of severity of his bilateral hearing loss without 
good cause shown, the Board finds that his claim for an 
increased rating for this service-connected disorder must be 
denied as a matter of law.  See 38 C.F.R. § 3.655(b) (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Additionally, it is noted that the veteran was properly 
notified of the consequences of a failure to report for his 
scheduled VA examinations both by the Board and by the RO, 
and the examination requests sent from the RO to the VAMC 
included his most recent address of record.  See 38 C.F.R. § 
3.1(q) (2001) (Notification for VA purposes is a written 
notice sent to the claimant's last address of record).  The 
VAMC has indicated that the veteran failed to report for his 
scheduled VA examinations.  In the absence of clear evidence 
to the contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  

Given the presumption of regularity in the mailing of VA 
examination scheduling notices, the veteran's notification of 
the consequences of failure to report for his VA 
examinations, the fact that no correspondence to the veteran 
has been returned as undeliverable, and considering the fact 
that neither the veteran nor his representative have never 
contacted VA to give adequate reasons for not reporting for 
the examinations, the Board is satisfied that the veteran 
failed to report to the scheduled examinations without good 
cause.  See 38 C.F.R. § 3.655 (2002).

The dispositive law in this case is 38 C.F.R. § 3.655(b).  
Under this regulation, when a claimant fails to report for an 
examination in conjunction with a reopened claim for a 
benefit which was previously disallowed, or a claim for 
increase, the claim "shall be denied."  38 C.F.R. 
§ 3.655(b) (2002).

Therefore, since the veteran failed without good cause to 
report for needed VA examinations in conjunction with his 
reopened claim, his claim must be denied, as mandated by 
38 C.F.R. § 3.655(b).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

